Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-21 are allowed.
The present invention relates to memory control apparatus and method thereof.  Prior art of record, closest reference – Barth et al. – US 6,591,353, taking individually or collectively, fails to fairly teach such apparatus and method, as claimed as a whole, including “an interface circuit to couple to a first memory device and a second memory device, the interface circuit including a first receiver circuit to receive a first read signal of a first phase from the first memory device and second read signal of a second phase from the second memory device; a first register to store a first receive state corresponding to the first memory device, the first receive state derived from the first phase; and a second register to store a second receive state corresponding to the second memory device, the second receive state derived from the second phase” in independent claim 2 (claims 3-6 depend therefrom); and claimed subject matter “receiving a first timing-reference signal and a first data signal from a first memory device; deriving first phase information from the first timing-reference signal; generating a first data-sampling signal from a clock signal based on the first phase information; sampling the first data signal with the first data-sampling signal; receiving a second timing-reference signal and a second data signal from a second memory device; deriving second phase information from the second timing-reference signal; generating a second data-sampling signal from the clock signal based on the second phase information; and sampling the second data signal with the second data-sampling signal” in independent claim 7 (claims 8-13 depend therefrom); and claimed subject matter “a first lock circuit to phase adjust a first data-sampling signal relative to a clock signal responsive to a first phase-adjust signal; a first phase detector to receive a first timing-reference signal of a first phase from a first memory device and to provide the first phase-adjust signal responsive to the first phase; a first receiver to sample a first data signal from the first memory device with the first timing-reference signal; a second lock circuit to phase adjust a second data-sampling signal relative to the clock signal responsive to a second phase-adjust signal; a second phase detector to receive a second timing-reference signal of a second phase from a second memory device and to provide the second phase-adjust signal responsive to the second phase; and a second receiver to sample a second data signal from the second memory device with the second timing-reference signal” in independent claim 14 (claims 15-21 depend therefrom).  Thus, claims 2-21 are allowed over prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farmwald et al. (US 6,751,696)
Ware et al. (US 8,214,616)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAC V HA/           Primary Examiner, Art Unit 2633